,




                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

    UNITED STATES OF AMERICA                      )
                                                  )
    V.                                            )       CRJMINAL NO. 6:18CR60033-001
                                                  )
    CHESTER DOUGLAS MANNING                       )


                             PRELIMINARY ORDER OF FORFEITURE

           On December 13 , 2018, a Grand Jury sitting in the Western District of Arkansas returned

    an Indictment against the Defendant, Chester Douglas Manning, charging him with one count of

    enticement of a minor to engage in sexual activity, all in violation of Title 18, U.S.C. § § 2422(b),

    2260A and 2427 ; one count of production of child pornography, all in violation of Title 18, U .S.C.

    § § 2251 (a), 2251 ( e) and 2260A; one count of trans fer of obscene material to minors, all in

    violation of Title 18, U.S .C. § § 1470 and 2260A; one count of offense by a registered sex offender,

    all in violation of Title 18, U.S.C. § 2260A and a forfeiture allegation.

           In the forfeiture allegation of the Indictment, the United States seeks forfeiture, pursuant

    to Title 18 U.S .C. § 2253 , incorporating by reference Title 21 U.S.C. § 853 , of

               1. Any visual depiction described in 18 United States Code§§ 2251 , 2251 A, or 2252,
                  2252A, 2252B , or 2260, or any book, magazine, periodical, film, videotape, or
                  other matter, which contains any such visual depiction, which was produced,
                  transported, mailed, shipped or received in violation of the offenses in the
                  Indictment;
               2. Any property, real or personal, consisting or traceable to gross profits or other
                  process obtained from the offenses in the Indictment; and
               3. Any property, real or personal, including any and all computer equipment or
                  cellular device, used or intended to be used to commit or to promote the commission
                  of the offenses in the Indictment, or any property traceable to such property,
                  including, but not limited to computer equipment used in the commission of the
                  offenses in the Indictment.




                                                 Page 1 of4
       On July 29 th 2019, the Defendant pleaded guilty to Count Two of the Indictment. Pursuant

to a Plea Agreement entered into by the parties, the Defendant agrees to forfeit all rights, title and

interest to LG Phone -          Android 6fadada1383aef9c, model LGL84VL, serial number

089353088802250852; LG 84 Model LGL84VL, serial number 803VTTD0441641 ; iPhone, serial

number DX4WD4ZRHTVK; Samsung Tracphone Wireless, model SGH -5425G, serial number

R21 C45KFIEP and ZTE Cell Phone, serial number unknown listed in the Indictment.                   The

Defendant acknowledges that all property covered by the Plea Agreement is subject to forfeiture

as property facilitating illegal conduct, or property involved in illegal conduct giving rise to

forfeiture, or as substitute assets for property otherwise subject to forfeiture.

        Pursuant to the Plea Agreement, the Defendant consents to the immediate entry of a

Preliminary Order of Forfeiture upon entry of the guilty plea. The Defendant further agrees that

upon entry of the Preliminary Order of Forfeiture, such order will be considered final as to

Defendant's interests in the properties. The Defendant agrees to immediately withdraw any claims

to properties seized in connection with this case in any pending administrative and civil forfeiture

proceeding, and consents to the forfeiture of all properties seized in connection with this case to

the United States. The Defendant agrees to execute any and all documents requested by the

Government to facilitate or complete the forfeiture processes. The Defendant further agrees not

to contest or to assist any other person or entity in contesting the forfeiture of the properties seized

in connection with this case.

        Pursuant to the Plea Agreement, the Defendant agrees to consent to the entry of Orders of

forfeiture for such prope1iy and waives the requirements of Federal Rules of Criminal Procedure

32.2 and 43 (a) regarding notice of the forfeiture in the charging instrument, announcement of the

forfeiture at sentencing, and incorporation of the forfeiture in the judgment.         The Defendant

acknowledges that he understands that the forfeiture of assets is part of the sentence that may be
                                               Page 2 of4
imposed in this case and waives any failure by the court to advise him of this, pursuant to Rule

l 1(b )( 1)(J), at the time his guilty plea is accepted.

        Pursuant to the Plea Agreement, the Defendant further agrees to waive all constitutional

and statutory challenges in any manner (including direct appeal, habeas corpus, or any other

means) to any forfeiture carried out in accordance with the Plea Agreement on any grounds,

including that the forfeiture constitutes an excessive fine or punishment. The Defendant agrees

to take all steps as requested by the United States to pass clear title to forfeitable assets to the

United States, and to testify truthfully in any judicial forfeiture proceeding. The Defendant also

agrees that the forfeiture provisions of the Plea Agreement are intended to, and will, survive him,

notwithstanding the abatement of any underlying criminal conviction after the execution of this

agreement.

        Accordingly, it is hereby ORDERED, DECREED AND ADJUDGED:

        1. That based upon the guilty plea of the Defendant, the following assets shall be forfeited

to the United States:

             A. LG Phone - Android 6fadadal383aef9c, model LGL84VL, serial number
                089353088802250852;
             B. LG 84 Model LGL84VL, serial number 803VTTD0441641;
             C. iPhone, serial number DX4WD4ZRHTVK;
             D. Samsung Tracphone Wireless, model SGH-5425G, serial number R21C45KFIEP
                and
             E. ZTE Cell Phone, serial number unknown

as property facilitating illegal conduct, or property involved in illegal conduct giving rise to

forfeiture , or as substitute assets for property otherwise subject to forfeiture.

        2. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States is

authorized to seize any specific property that is subject to forfeiture as set forth herein in this Order

and the Plea Agreement, to conduct any discovery the Court considers proper in identifying,

locating or disposing of the property; and to commence proceedings that comply with any statutes

                                                  Page 3 of 4
governing third-party rights.

         3. Upon entry of this Order, the United States is authorized to commence any applicable

proceeding to comply with statutes governing third party rights, including giving notice of this

Order.

         4. The United States shall publish notice of this order pursuant to Fed. R. Crim. P.

32.2(b )( 6).

         5. That upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture pursuant to Federal Rule of Criminal Procedure 32.2(c), in which all interests will be

addressed.

         IT IS SO ORDERED this~ ~ of               p~, ,               2019.




                                                 ~ __.Q_ - f,L
                                                HONORABLE SUSAN 0. HICKEY
                                                UNITED STATES DISTRICT JUDGE
                                                                                     M
Reviewed and consented to by:




                                               Page 4 of4
